692 So.2d 1091 (1997)
ALLIED SIGNAL, INC.; Arcadian Corporation General Partner of Arcadian Fertilizer L.P.; BASF Corporation; Borden Chemicals & Plastics Operating Limited Partnership; Borden, Inc.; Liquid Carbonic Corporation; Rubicon Inc.; Shell Oil Company; Uniroyal Chemical Company, Inc.; Vulcan Chemicals, a Division of Vulcan Materials Company; and Monochem, Inc.
v.
Edward JACKSON; Amos Joseph Favorite, Sr.; Sam Baker; Edwin W. Edwards, in His Capacity as Governor of the State of Louisiana; Robert Poche, in His Capacity as Registrar of Voters of Ascension Parish; and Tommy Martinez, in His Capacity as President of Ascension Parish Council.
No. 97-C-0660.
Supreme Court of Louisiana.
April 25, 1997.
Denied.
KIMBALL, J., not on panel.